DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites the ions are one of lithium ions, sodium ions, magnesium ions, potassium ions, hydrogen ions, and aluminum ions. However, claim 10 from which claim 13 depends upon recites the ion source is LiCoO2 and the inserted ions are lithium ions. 
Therefore, the claim fails to include all the limitations of the claim upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (“Colossal resistance switching and band gap modulation in a perovskite nickelate by electron doping”) in view of Shibuya et al. (“In Situ Conductivity Measurements of LiCoO2 Film during Lithium Insertion/Extraction by Using Interdigitated Microarray Electrodes”).
Regarding claim 10, Shi discloses a method of producing a solid-state ionic conductor (perovskite-type nickelates such as SmNiO3 (SNO); first paragraph on page 2) comprising: 
co-depositing a transition metal (nickel) and a rare earth element (samarium) on a substrate (LAO or Si growth substrate) in an oxygen-containing atmosphere from two targets where in one of the targets comprises the transition metal and the other target comprises the rare earth element, the co-deposition forming a thin film comprising the transition metal, the rare earth element and oxygen (it is disclosed the SNO is formed by co-sputtering from metallic Sm and Ni targets in Ar/O2 atmosphere; first paragraph of “Electron doping-induced phase transition by hydrogenation” on page 2); 
annealing the thin film comprising the transition metal, the rare earth element and oxygen at an annealing temperature for a period of time in an oxygen containing atmosphere, 
inserting ions and electrons from an ion source into the crystalline film of RXO3, resulting in a solid-state ionic conductor (it is disclosed proton intercalation is performed on the SNO; first paragraph of “Electron doping-induced phase transition by hydrogenation” on page 2 and first paragraph of “Doping-induced phase transition by Li and Mg intercalation” on page 6),
wherein the ion source is Li metal plate and the inserted ions are lithium ions (“Doping-induced phase transition by Li and Mg intercalation” on page 6), but the reference does not expressly disclose the ion source is LiCoO2.
Shibuya teaches it is well known in the art before the effective filing date of the claimed invention to use LiCoO2 as a source of Li for Li ion insertion (page 3157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a LiCoO2 plate instead of a Li plate as the source of Li for Li ion insertion in the method of Shi, as taught by Shibuya, because the substitution of a known element (LiCoO2 electrode) for another (Li electrode) would achieve the predictable result of providing Li ions for Li ion insertion or intercalation, such that the simple substitution of one known element for another yields predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, modified Shi teaches all the claim limitations as set forth above, and further discloses the co-deposition is done by one of sputtering, molecular beam epitaxy, 
Regarding claim 12, modified Shi teaches all the claim limitations as set forth above, and further discloses the rare earth element is one of samarium (Sm), neodymium (Nd), and europium (Eu) (samarium, as set forth above).
Regarding claim 13, modified Shi teaches all the claim limitations as set forth above, and further discloses the ions are one of lithium ions, sodium ions, magnesium ions, potassium ions, hydrogen ions, and aluminum ions (as set forth above).
Regarding claim 16, modified Shi teaches all the claim limitations as set forth above, and further discloses the rare earth element is samarium and the transition metal is nickel (for example, the thin film can be SmNiO3, as set forth above).
Regarding claim 17, modified Shi teaches all the claim limitations as set forth above and further discloses the annealing temperature is in the range of 500-800 0C (it is disclosed the annealing temperature is at 500 oC for 24 hours; Methods: Synthesis of SNO and Ce-doped SNO on page 8).
Regarding claim 18, modified Shi teaches all the claim limitations as set forth above and further discloses the period of time is in the range of 10-50 h (24 hours, as set forth above).
Regarding claim 19, modified Shi teaches all the claim limitations as set forth above and further discloses the atmosphere has a partial pressure of oxygen is in the range of 1400 -1700 psi (it is disclosed the annealing was performed at 1,500 psi; Methods: Synthesis of SNO and Ce-doped SNO on page 8).
claim 20, modified Shi teaches all the claim limitations as set forth above, and further discloses the substrate is one of quartz, LaAIO3, and Si (as set forth above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721